Title: To Benjamin Franklin from Ingenhousz, 14 May 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
London May 14 1778
You will have recieved my lettre of May 12th. which I forwarded by my Bankers. Tho I had this inclosed in hands, yet I did not think it prudent to put it into mine, because I did not know, what it mayt contain.
I send it you by an oportunity, which Mr. Elmsley affords me, it will be carry’d Save to Calais; from whence it will meet with no more obstruction.
Mr. Elmsley afforded me allso the two oportunities by which I have sent you the 2 copies of Gen. Pownals book and the copper plate of the fire place with 94 copies of it; which all I make no doubt but you will have recieved in its time.
I hope to meet you in the cours of next month at Paris and to find you in good health and happiness. I am dear sir Your most obedient humble servant
J Ingen Housz
